Citation Nr: 0606875	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-07 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tendonitis of the right wrist.

2.  Entitlement to an initial rating in excess of 10 percent 
for tendonitis of the left wrist.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1989 to May 
1992 and from June 1998 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
the veteran's bilateral wrist disabilities and evaluated each 
as 10 percent disabling.  The veteran filed a timely appeal 
with respect to the evaluations.  

In July 2005, the Board remanded the veteran's claims to give 
the veteran the opportunity for a hearing.  That hearing was 
conducted in November 2005, and the transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 
 

REMAND

During the veteran's November 2005 hearing, he testified to a 
worsening of symptoms as compared to those presented at his 
last VA examination, in October 2001.  Specifically, he 
referred to near constant cramping pain, a lack of strength 
in his hands, and a total limitation of motion.  He and his 
wife both testified as to the significant level of help she 
must provide him throughout his daily routine.  Because the 
manifestations of the veteran's wrist disabilities may have 
worsened since last examined, the Board finds that a current 
medical examination would be most instructive with regard to 
the appropriate disposition of the issue submitted for 
appellate consideration.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 


Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The veteran should be requested to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be afforded a VA 
examination to assess the severity of his 
service-connected bilateral wrist 
disabilities.  All testing deemed 
necessary should be conducted.  The 
examiner is asked to provide the 
veteran's ranges of motion both with and 
without his wrist splints.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and such review should be so 
noted in the medical report.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The veteran and his representative should 
be afforded the applicable time period in 
which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



___________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

